Citation Nr: 1113764	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO.  09-00 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for asthma.


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel



INTRODUCTION

The Veteran served on active duty from December 1970 to January 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the RO in Muskogee, Oklahoma, which denied reopening of the claim of service connection for asthma.  

In his December 2008 substantive appeal, the Veteran requested a personal hearing before a Veterans Law Judge of the Board at the RO.  The Veteran was scheduled for an August 2010 hearing.  He then requested rescheduling.  After the RO notified the Veteran of another hearing date in December 2010, the Veteran's current representative withdrew the hearing request.  Thus, the Board may proceed with an adjudication of the Veteran's appeal.  38 C.F.R. § 20.704(d) (2010).

The Board notes that the RO included the issue of service connection for chronic obstructive pulmonary disease (COPD) in the denial of reopening in the December 2008 Statement of the Case.  A claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury.  Boggs v. Peake, 520 F.3d 1330, 1335 (Fed. Cir. 2008).  Rather, the two claims must be considered independently.  See Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996).  Accordingly, the Board REFERS the claim for service connection for COPD to the RO for appropriate action.


FINDINGS OF FACT

1.  An unappealed RO rating decision dated in August 1971, of which the Veteran was notified in September 1971, denied his claim of entitlement to service connection for asthma.

2.  Evidence received since the 1971 RO decision is new to the claims file, but does not relate to an unestablished fact necessary to substantiate the claim of whether asthma was incurred or aggravated in service or does not raise a reasonable possibility of substantiating the Veteran's claim for service connection for asthma.


CONCLUSIONS OF LAW

1.  The August 1971 rating decision, which denied the claim of service connection for asthma, is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence has not been submitted for the claim of entitlement to service connection for asthma; the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Court also observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements.  See id.  In addition, prior to the adjudication of petitions to reopen previously denied service connection claims, the Veteran must be given notice of the elements of service connection, the elements of new and material evidence, and the reasons for the prior denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Prior to initial adjudication of the Veteran's petition to reopen his previously denied claim for service connection in the present appeal, a letter dated in February 2008 fully satisfied the duty to notify provisions discussed above.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  

Further, the Board concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Veteran's Social Security Administration records have been associated with the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the petition to reopen.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  In attempts to reopen previously denied claims for service connection, the duty to assist does not include provision of a medical examination or opinion, unless new and material evidence has been secured.  See 38 C.F.R. § 3.159 (c)(4)(iii).  Here, the Veteran was not afforded an examination in association with his petition to reopen.  As discussed below, the Board concludes that new and material evidence has not been submitted on this claim.  Thus, there is no duty to provide an examination, and no duty-to-assist error exists.  See id.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mlechick v. Mansfield, 503 F.3d 1340 (2007).  

II. New and Material Evidence

The Veteran filed for service connection for asthma shortly after his separation from service.  The claim was denied in an August 1971 rating decision which found that the disability existed prior to service and was not aggravated by service.  The Veteran was notified of the decision and given his procedural and appellate rights in September 1971.  The Veteran did not respond within one year.  The August 1971 decision is final.  38 U.S.C.A. §§ 7104, 7105.

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  

38 C.F.R. § 3.156(a) defines "new and material evidence." "[N]ew evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

As mentioned, the August 1971 rating decision found that the Veteran's asthma preexisted service and was not aggravated by service.  To reopen the claim, new evidence indicating that the asthma did not preexist service or that the pre-existing asthma was indeed aggravated by service (which raises a reasonable possibility of substantiating the claim) must be received.  

The Veteran's January 2008 VA Form 21-526 lists asthma as a disability related to service, but provides no detail as to onset, treatment, or the course of the disease.

The Veteran submitted a July 2008 statement with his September 2008 Notice of Disagreement.  He states that he "never had any sort of asthma episode prior to service."  In the statement he contends that he did not have asthma prior to service or it would have been found during his entrance to service physical examination.  He states that he would not have been accepted into service with asthma.  Furthermore, the asthma was not found during the entrance examination; therefore it did not exist.  The Veteran further contended that if it preexisted service, then it was asymptomatic until service, thus showing that the condition was aggravated.  

The Veteran also submitted a pair of VA Form 9s, one in December 2008 and one in January 2009, to the effect that he had an asthma attack at Fort Lewis, Washington, which was reflected in his service treatment records and requested his rights as a U.S. Army veteran.  The Veteran's service treatment records reflect that this attack occurred in January 1971.

Review of the claims file reveals that the Veteran had not made any statement that he did not have asthma prior to service, the asthma began during and did not preexist service in the course of his previous claim.  Thus, his July 2008 statement is new and not cumulative of the evidence previously considered.  The Board must determine whether the statement is material.

Materiality has two parts, first, that the new evidence pertains to the reason(s) for the prior final denial, and second, that the new evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet.App. 110, 117 (2010).  When making a determination whether the submitted evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying concepts derived from the VCAA.  Id., at 118.  Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).

Generally, when determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The rule of Justus does not require VA to consider the patently incredible to be credible.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); see also Hickson v. Shinseki, 23 Vet.App. 394 (2010).  Furthermore, the Board must not assume credibility of evidence "when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion."  See King v. Brown, 5 Vet.App. 19, 21 (1992) (citing Espiritu v. Derwinski, 2 Vet.App. 492 (1992)).  

The Veteran's July 2008 statement consists of several contentions.  First, the Veteran contends that he had never had an asthma episode prior to service and that the asthma could not have preexisted service or it would have been discovered on his entrance to service physical examination.  Second, he contends that, if it did preexist service, then it was asymptomatic and aggravation should be established by the inservice asthma attack in January 1971.  

To the extent that the Veteran contends that he did not have an asthma episode prior to service and, in the alternative, that his asthma was asymptomatic prior to service, the Board finds that such a contention is directly contradicted by the Veteran's own statements made during the course of his enlistment to service physical examination.  In the report of medical history portion of the examination, the Veteran indicated that he had asthma and that he had been previously hospitalized for the condition.  The Veteran's service treatment records reflect that he repeated those statements during treatment for asthma in January 1971, indicating that he had been hospitalized for asthma at age 11.  

The Board finds that the evidentiary assertions of the Veteran are inherently incredible on the basis of the fact that he contradicts his own statements at entry to service and during the course of medical treatment and does so at a time in which he has a monetary interest in that contradiction.  Prior inconsistent statements are generally considered to diminish credibility.  See Fed. Rules of Evid. 613.  Furthermore, statements made for the purposes of medical diagnosis or treatment are considered to be of heightened reliability.  See Cartwright v. Derwinski, 2 Vet.App. 24, 25 (1991); see also Fed. Rules of Evid. 803, Hearsay Exception 4.  While the Rules of Evidence are not binding in VA proceedings, they remain persuasive authority in weighing credibility.  Rucker v. Brown, 10 Vet.App. 67, 73 (1997).  The Board notes that the Justus case limits the presumption of credibility to inherently false or untrue evidence such as those lay statements which are anatomically impossible.  The Court has suggested elsewhere that the credibility of testimony may be evaluated in light of other evidence of record in the course of reopening.  See Duran, at 221-23.  The Federal Circuit has stressed that newly submitted evidence could be material if it resulted in a more complete record for evaluating the disability.  See Hodge.  The Veteran's statements, contradicted by his own statements at entry to service and during the course of medical treatment and diagnosis, do not result in a more complete record for evaluating the disability.  The Board finds that the Veteran's statements that he did not have an asthma episode prior to service and that his asthma was asymptomatic prior to service to be inherently false.  Thus, the Board finds that these statements do not raise a reasonable possibility of substantiating the claim.  Reopening is not warranted on the basis of the Veteran's statements that he did not have asthma episodes prior to service or that his asthma was asymptomatic prior to service.  

With respect to the Veteran's contentions that if the asthma preexisted service, then the entrance to service physical would have discovered it, the Veteran is competent to give evidence about what he experiences.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board observes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology).  The Veteran here offers an assessment of what a medical evaluation can find and the reliability of that evaluation.  In his formulation, the December 1970 medical evaluation must have found the disability for the disability to preexist service.  This is not the case.  An entrance to service physical examination may fail to detect a disorder which preexists service.  See, e.g., Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); see also 38 C.F.R. §§ 3.303, 3.304, 3.306.  To the extent that the Veteran offers an evidentiary statement regarding the content of a medical examination, the Veteran is not a medical professional, nor does he claim to have any medical training or expertise.  The Veteran is therefore not competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder or offer an assessment as to what a medical evaluation could, should or would find because he does not have the requisite medical knowledge or training.  See Rucker, at 74 (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  The Board finds that the Veteran's statement that regarding the medical evaluation at entry to service is not competent.  See King.  Thus, reopening is not warranted on that basis.  

Finally, the Veteran contended in his July 2008 statement that the inservice asthma attack should be considered aggravation of the disability.  To the extent that the Veteran offers a medical opinion that the asthma was asymptomatic and aggravated by service, the Veteran remains incompetent to offer medical evidence.  See King.  To the extent that the Veteran offers lay evidence that the asthma was aggravated by service, he offers as evidence the fact that he had an asthma attack, a fact previously considered by the RO in August 1971.  The asthma attack occurred in January 1971, after less than one month total active service.  The Veteran was evaluated by a Medical Evaluation Board (MEB) and discharged for asthma which preexisted and was not aggravated by service.  The August 1971 rating decision considered whether aggravation occurred including the Veteran's inservice statements regarding his medical history, the January 1971 treatment records and the findings of the MEB.  The Veteran does not offer other evidence of aggravation, such as an increasing number and frequency of attacks thereafter, seeking medical treatment thereafter, or restrictions on his activities that were not necessary prior to service.  To the extent that the Veteran states that the inservice asthma attack constituted aggravation, he offers no new evidence on this point.  Reopening is not warranted on this basis. 

The United States Court of Appeals for Veterans Claims (Court) has explained that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim as in this case dealing with a claim for service connection.  Evans v. Brown, 9 Vet. App. 273, 284 (1996).  However, it is the specified basis for the final disallowance that must be considered in determining whether the newly submitted evidence is probative.  Such evidence must tend to prove the merits of the claim as to each essential element that was a specified basis for that last final disallowance of the claim.  The Veteran's July 2008 statement is the only one which addresses the reason for the August 1971 denial of service connection.  Thus, the remaining statements are not material and cannot justify reopening.  As discussed, the Veteran's July 2008 statement consists of incompetent or inherently incredible statements regarding the course of his disability.  Thus, reopening is not warranted on that basis either.  The Board finds that the Veteran's July 2008 statements in the course of this petition do not constitute either new or material evidence raising a reasonable possibility of substantiating the claim.  

The Veteran submitted statements from his primary care physician in October 2008.  These statements contain opinions that the Veteran's asthma was the result of service.  Initially, the opinion was offered on the basis that the Veteran reported discharge from service due to asthma and the physician concluded that the Veteran's present chronic obstructive pulmonary disease with asthma.  The physician offered a second opinion after the Veteran brought a copy of a rating decision to the physician.  On the basis of a "rating decision form" that physician stated that the Veteran was separated from service on the basis of asthma; the physician stated again that the condition at least as likely as not began during service.

Medical opinions based upon an inaccurate factual premise are not probative.  Swann v. Brown, 5 Vet. App. 229, 233 (1993).  The physician concludes from the fact of a disability discharge that the disability was likely incurred during service.  The mere fact of a disability discharge does not mean that the disability was incurred in or was the result of service.  To the extent that the physician reviewed a rating decision, only two rating decisions, August 1971 and March 2008, are of record.  Both state that the disability preexisted service and was not aggravated by service.  The physician disregarded the rationale for denial completely with a blanket statement.  Factually accurate, fully articulated, and sound reasoning for the conclusion contributes probative value to a medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).  The Board does not require that the physician agree with the rating decisions, but to offer grounds for disagreement based on the relevant lay history of the disability and the relevant medical evidence to the extent available.  To the extent that the physician provided a rationale, that rationale relied on an administrative procedure that separated the Veteran from service and ignored the reasons for that separation.  No rationale describing the course of the disability or when its onset was offered to conclude that the asthma did not preexist service or that it was aggravated by service.  No opinion as to whether the asthma preexisted service or was aggravated by service was offered at all.  The Board finds that the October 2008 opinions are without probative weight.  See Swann; see also Nieves-Rodriguez.  The Board finds that the October 2008 opinions do not raise a reasonable possibility of substantiating the claim for service connection.  Reopening is not warranted on this basis.  

The Veteran's SSA records have also been received.  To the extent that the records show that the Veteran had asthma, there is no indication that the disability was incurred in service or was aggravated by service.  As such, it is not pertinent to the grounds for the prior final denial and is not material.  Reopening is not warranted on this basis.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's claim to reopen.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim to reopen must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


(CONTINUED ON NEXT PAGE)
ORDER

The appeal to reopen the previously denied claim for service connection for asthma is denied.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


